Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Please replace the paragraph in bold (the paragraph immediately above the heading of Ground Rejection) on page 3 of the examiner’s answer mailed on 03/31/21 with the following to correct the inadvertent error of date:

It should be noted that appellant appeals from the final rejection dated 06/04/2020 because amendment after final was not entered. Discussion of the rejection will therefore be limited to the claims submitted by applicant on 06/04/2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YANZHI ZHANG/            Primary Examiner, Art Unit 1617